The Supreme Court affirmed the judgment of the Common Pleas on January 4th, 1838, in the following opinion:
Per Curiam:
We discover no error in this record. The land on which the fence'stood was properly appropriated by the railroad company according to law. The fence was not a continuous one to mark any designated boundary. It was merely disconnected portions to prevent cattle from trespassing on the track. It was not, in any sense, a consentable line to define the boundary line between the company aud the adjoining owner.
Judg men t affirmed.